       Case 1:17-cv-00561-WMS Document 46 Filed 11/16/20 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MALTA NIEVES, Individually and on behalf of
All Others Similarly Situated,

                           Plaintiff,
      v.                                                     DECISION AND ORDER
                                                                 17-CV-561S
JUST ENERGY NEW YORK CORP.,

                           Defendant.



                                        I.    Introduction

      This case challenges improper pricing practices for electrical rates Defendant

imposed upon Plaintiff and the proposed class of New York customers (Docket No. 1,

Compl.). Before this Court is Defendant’s Motion to Stay (Docket No. 17) discovery until

Defendant’s pending Motion to Dismiss (Docket No. 8) is decided.

      For the reasons stated herein, Defendant’s motion for a stay of discovery is

granted, pending resolution of its motion to dismiss (Docket No. 8).

                                        II.   Background

           A. Facts

      This is a diversity class action in which Plaintiff (a New Yorker, suing for herself

and similarly situated New York rate payers) alleges that Defendant (a Delaware

corporation with its principal place of business in Toronto, Canada) engaged in deceptive

practices in setting electrical rates (Docket No. 1, Compl.).      Plaintiff charges that

Defendant took advantage of the regulatory scheme in deregulating electrical supply by

falsely promising lower energy rates but charging higher rates instead (id. ¶¶ 14-16, 20-
        Case 1:17-cv-00561-WMS Document 46 Filed 11/16/20 Page 2 of 11




28). Plaintiff alleges breach of contract (id. ¶¶ 44-49), breach of implied covenant of good

faith and fair dealing (id. ¶¶ 51-56), and unjust enrichment (id. ¶¶ 58-60).

       On September 11, 2017, Defendant moved to dismiss (Docket No. 8). Response

to that motion later were set for October 9, 2017 (Docket No. 10). After the parties

exchanged responding (Docket Nos. 14, 15) and reply papers (Docket No. 16), on

October 16, 2017, Plaintiff served her First Request for Production and Interrogatories

upon Defendant (see Docket Nos. 20, 21, Exs. 1, 2). Plaintiff sought responses and

Answers to Interrogatories within thirty days of that service (Docket No. 20, Ex. 1, Pl’s

First Set of Requests at 1; Docket No. 21, Ex. 2, Pl. First Set of Interrogatories at 1; see

also Docket No. 27, Pl. Memo. at 1 (responses due by November 15, 2017)).

          B. Defendant’s Motion to Stay Discovery (Docket No. 17)

       On November 21, 2017, Defendant filed the present motion to stay discovery,

pursuant to Fed. R. Civ. P. 26(c), pending resolution of its motion to dismiss (Docket

No. 17). Responses to the Motion for a Stay (following extension, see Docket No. 22)

was on December 12, 2017, and replies by December 19, 2017 (Docket No. 25). Plaintiff

then submitted her timely response (Docket No. 27, Pl. Memo. of Law) and Defendant

replied (Docket No. 28, Def. Reply Memo.). The motion then was deemed submitted

without oral argument.

       With the Motion to Dismiss pending, the case was not yet referred to a Magistrate

Judge to manage pretrial proceedings (including pretrial scheduling and discovery) and

there is no general scheduling Order or a schedule for a class certification motion.




                                                 2
         Case 1:17-cv-00561-WMS Document 46 Filed 11/16/20 Page 3 of 11




                                      III.   Discussion

            A. Applicable Standards

                    1. Leave to Stay Discovery

         Under Rule 26(c), a party from whom discovery is sought may move for a

protective Order, Fed. R. Civ. P. 26(c). Under that rule, this Court has the discretion to

stay discovery where the movant establishes good cause for the stay, to protect that party

“from annoyance, embarrassment, oppression, or undue burden or expense,” id. R.

26(c)(1) (see Docket No. 27, Pl. Memo. at 2). The motion must include a certification

(included here, Docket No. 18, Def. Atty. Decl. ¶ 2) that the movant has “in good faith

conferred or attempted to confer with the other affected parties in an effort to resolve the

dispute without court action,” id.

         This Court has the discretion in granting a stay of discovery and does so by

evaluating a number of factors, including “the strength of the moving party’s showing of

an unmeritorious claim; the likely breadth and burden of discovery; and the risk of

prejudice to the party opposing the stay,” New York v. Grand River Enters. Six Nations.

Ltd., No. 14CV910, 2015 WL 686819, at *2 (W.D.N.Y. Feb. 18, 2015) (Foschio, Mag. J.);

see also Justice v. King, No. 08CV6417, 2011 WL 1432130, at *5 (W.D.N.Y. Mar. 24)

(Payson, Mag. J.), adopted, 2011 WL 1431387 (W.D.N.Y. Apr. 14, 2011) (Siragusa, J.),

aff’d, 628 F. App’x 58 (2d Cir. 2016) (Docket No. 19, Def. Memo. at 2); Guiffre v. Maxwell,

No. 15CV7433, 2016 WL 2549832, at *1 (S.D.N.Y. Jan. 20, 2016) (Docket No. 27, Pl.

Memo. at 2). Defendant bears the burden of establishing good cause for a stay, Morien

v. Munich Reins. Am., Inc., 270 F.R.D. 65, 66 (D. Conn. 2010) (Docket No. 27, Pl. Memo.

at 2).



                                                 3
        Case 1:17-cv-00561-WMS Document 46 Filed 11/16/20 Page 4 of 11




                   2. Time to Commence Discovery

       Rule 26(d)(1) generally provides for the timing of formal discovery. “A party may

not seek discovery from any source before the parties have conferred as required by

Rule 26(f), except in proceeding exempted from initial disclosure under Rule 26(a)(1)(B)

[not applicable here], or when authorized by these rules, by stipulation, or by court order,”

Fed. R. Civ. P. 26(d)(1); see also 8A Charles A. Wright, Arthur R. Miller & Richard L.

Marcus, Federal Practice and Procedure § 2046.1, at 286 (2010).               A Rule 26(f)

conference is scheduled “at least 21 days before a scheduling conference,” Fed. R. Civ.

P. 26(f)(1).   Commentators have noted that “despite the discovery moratorium of

Rule 26(d), a party may file a motion to dismiss or for summary judgment before

discovery,” 8A Federal Practice and Procedure, supra, § 2046.1, at 292 & n.14 (2010);

see Thrower v. Barney, 849 F. Supp. 1445, 1446 (N.D. Ala. 1994).

       Rule 26(d) was amended to permit early Rule 34 production of documents, Fed.

R. Civ. P. 26(d)(2), with that early notice considered served at the first Rule 26(f)

conference, id., R. 26(d)(2)(B). The Rule 34 notice may be “delivered” more than 21 days

after service of the Complaint, Fed. R. Civ. P. 26(d)(2)(A). This delivery, however, is not

service and does not trigger the time to file a Rule 34 response, 8A Federal Practice and

Procedure, supra, § 2046.1, at 62 (Supp. 2020), “service” during the Rule 26(f)

conference does. The purpose for this early request is “to facilitate focused discussion

during the Rule 26(f) conference,” id. at 61.

       This Court may “make whatever order about sequence and timing of discovery the

necessities of a case required,” 8A Federal Practice and Procedure, supra, § 2047, at

302, including permitting expedited early discovery upon the requesting party showing



                                                 4
        Case 1:17-cv-00561-WMS Document 46 Filed 11/16/20 Page 5 of 11




good cause, see Fed. R. Civ. P. 26(d)(1); 8A Federal Practice and Procedure, supra,

§ 2046.1, at 288, 290-91.

          B. Motion to Stay Discovery Pending Motion to Dismiss

                    1. Parties’ Contentions

       Defendant argues that it met the requirements for a stay pending decision on its

motion to dismiss. First, Defendant contends that its motion to dismiss strongly supports

being granted because each cause of action fails to state a claim. (Docket No. 19, Def.

Memo. at 3-5.) Defendant next complains that the breadth of discovery sought by Plaintiff

is unduly burdensome (id. at 5-7). To avoid apparent duplication, Defendant points out a

parallel class action in the Eastern District of New York, Donin v. Just Energy Group,

No. 17CV5787, where similar discovery may be produced. Defendant also argues that

the two alleged plaintiff classes in these cases may overlap. (Id. at 2.) Finally, Defendant

denies that Plaintiff would suffer any prejudice if discovery is stayed; if the motion to

dismiss is granted, the discovery would be unnecessary (id. at 7).

       Plaintiff responds that other courts have denied similar motions to dismiss in

numerous cases (Docket No. 27, Pl. Memo. at 5-6, 1-2). Therefore, Defendant’s motion

to dismiss is not strong enough to justify staying discovery (id. at 2, 4-6). Plaintiff denies

that Defendant furnished any proof that the discovery sought was overly broad or

burdensome (id. at 2, 6-8). She also claims that Defendant failed to meet and confer on

the scope of Plaintiff’s requests (id. at 6 n.4), although she conceded that her counsel

declined Defendant’s request to delay discovery pending resolution of the motion to

dismiss, offering instead an extension of time to respond to the discovery requests (id. at

1 n.1; cf. Docket No. 18, Def. Atty. Decl. ¶ 3). Plaintiff argues that this motion was untimely


                                                  5
        Case 1:17-cv-00561-WMS Document 46 Filed 11/16/20 Page 6 of 11




relative to the deadline for responding to her discovery demands, filed six days after

responses or objections were due (Docket No. 27, Pl Memo. at 1). Plaintiff declares that

she would be prejudiced by the delay in discovery because Defendant could continue to

victimize customers and Plaintiff’s claims would remain unredressed (id. at 8). Defendant

replies to this point that Plaintiff misapprehends the prejudice in staying discovery,

arguing instead rhetoric regarding the merits of her underlying claim (Docket No. 28, Def.

Reply Memo. at 4).

       Neither party has updated the status of Donin as to whether discovery was sought

and produced there. No effort, to date, has been made to consolidate the classes alleged

here and in Donin or to consolidate these cases.

                   2. Timing of Discovery and Defense Motion to Dismiss

       The parties here argue the propriety of staying discovery during the pendency of

the motion to dismiss. They fail to address, however, whether that discovery is premature

and should not have commenced in the first place. Rule 26(d)(1) provides for the timing

of discovery and generally it does not begin until after the parties have met in a Rule 26(f)

conference, entered a stipulation to conduct early discovery, or obtained an Order to

begin discovery prior to a conference or scheduling Order, Fed. R. Civ. P. 26(d)(1).

Rule 34 document production as requested here (see Docket No. 20, Ex. 1) can be

delivered prior to a Rule 26(f) conference but the “delivered” Rule 34 requests are not

formally served (and start the time for responses) until the Rule 26(f) conference is held.

Defendant’s time to respond to those early Rule 34 requests is dependent upon the

parties holding the Rule 26(f) conference.




                                                 6
        Case 1:17-cv-00561-WMS Document 46 Filed 11/16/20 Page 7 of 11




       The record here does not indicate that the parties held a Rule 26(f) conference or

that they entered into a stipulation where they agreed to conduct discovery prior to entry

of a scheduling Order.       While early Rule 34 requests may be delivered under

Rule 26(d)(2), Rule 33 does not specify a different starting period for Interrogatories (see

Docket No. 21, Ex. 2) from the rest of discovery, that is commencement after the parties’

Rule 26(f) conference, Fed. R. Civ. P. 26(d)(1).

       There is no Order from this Court authorizing this discovery; there also is no

scheduling Order yet in place. Plaintiff also did not seek leave to lift the pre-conference

moratorium on discovery.

       Absent any of these conditions, the discovery sought here should not have

commenced.

       Both sides cite various cases seeking stays of discovery during the pendency of

the motion to dismiss.       These cases, however, do not discuss the timing for

commencement of that discovery relative to Rule 26(d).           In Justice v. King, supra,

2011 WL 1432130, at *5 (see Docket No. 19, Def. Memo. at 2-3; Docket No. 27, Pl.

Memo. at 4), Magistrate Judge Payson granted a stay pending one defendant’s motion

to dismiss after other defendants have answered in that case and responded to some of

that pro se plaintiff’s discovery requests, id. at *1. Thus, discovery had commenced after

defendants answered although Rule 26(d)(1)’s timing also did not apply because this

action was brought “without an attorney by a person in the custody of the United States,

a state, or a state subdivision,” Fed. R. Civ. P. 26(d)(1), (a)(1)(B)(iv); see Justice, supra,

2011 WL 1432130, at *1, noting that the plaintiff was under parole supervision; see also

Ward v. LeClaire, No. 9:07-CV-0026 (LEK) (RTF), 2008 WL 1787753, at *2-3 (N.D.N.Y.



                                                 7
        Case 1:17-cv-00561-WMS Document 46 Filed 11/16/20 Page 8 of 11




Apr. 17, 2008) (Treece, Mag. J.) (under Rule 26(a)(1)(B)(iv) courts look to plaintiff’s

custody status as of when case was filed, even if plaintiff is subsequently released from

custody).

       In New York v. Grand River Enterprises Six Nations, Ltd., supra, 2015 WL 686819

(W.D.N.Y. Feb. 18, 2015) (see Docket No. 19, Def. Memo. at 3), and according to the

docket, the case originated in the Eastern District of New York.          There, the court

scheduled an initial conference (No. 14CV910, Docket No. 5) but canceled it and reset

for a later date while the parties moved either to dismiss or to amend the Complaint

(No. 14CV910, Text Order of June 25, 2013). Defendants then moved to dismiss or to

transfer the case to this District (No. 14CV910, Docket Nos. 44, 46). The Eastern District

denied motion to dismiss but granted the motion to transfer (No. 14CV910, Docket No. 65,

Minute Text Order). After that transfer and following an amendment to the Complaint

(No. 14CV910, Docket No. 76), New York State moved requesting a conference to

discuss the initiation of discovery and entry of a case management Order (No. 14CV910,

Docket No. 77) while one defendant moved to dismiss and to stay discovery pending

disposition of the motion to dismiss (No. 14CV910, Docket Nos. 79-81), Grand River,

supra, 2015 WL 686819, at *1, 3. Magistrate Judge Foschio granted the defense motion

to stay discovery, noting that discovery on the remaining claims was likely to proceed

regardless of the result of the motion to dismiss, id. at *3. The plaintiff State of New York

had not sought discovery absent that conference leading to defendants’ motion to stay

discovery.

       In Guiffre v. Maxwell, No. 15CV7433, 2016 WL 2549832, at *1 (S.D.N.Y. Jan. 20,

2016) (Docket No. 27, Pl. Memo. at 2), Defendant sought an extension of time to answer



                                                 8
       Case 1:17-cv-00561-WMS Document 46 Filed 11/16/20 Page 9 of 11




or move against plaintiff’s defamation complaint, with that request granted on October 12,

2015. On October 30, 2015, the court then ordered the parties to complete fact discovery

by July 1, 2016, setting a pretrial schedule. On December 1, 2015, defendant moved to

dismiss and moved to stay discovery pending decision of that motion. Id. Unlike the case

at bar, the Southern District of New York here set a discovery deadline that defendant

later moved to stay pending her motion to dismiss.

      Thus, in the cited cases, either discovery had begun or was scheduled when

defendants moved to dismiss and to stay that discovery.

      Here, Defendant moved to dismiss, then Plaintiff served document demands and

Interrogatories without a stipulation, Rule 26(f) conference, or an Order authorizing

expedited discovery. Absent stipulation or Order allowing the purported discovery, that

discovery is premature. This is distinct from whether discovery is appropriate while a

motion to dismiss is pending. Therefore, Defendant’s motion (Docket No. 17) for a stay

of discovery pending resolution of its motion to dismiss is granted but for reasons other

than those argued by Defendant. The motion is granted because Plaintiff’s discovery is

premature under Rule 26(d), see Batiste v. Bonin, No. 06-1352, 2007 WL 1772010, at *1

(W.D. La. June 15, 2007) (Methvin, Mag. J.) (denying motion to compel for premature

discovery when there was no Rule 26(f) conference); Cavero v. Law Office of Eskine &

Fleisher, No. 12-21196-CIV-ZLOCH/ROSENBAUM, 2012 WL 12886632, at *2 (S.D. Fla.

May 25, 2012) (deny motion to compel where discovery was premature); see also Gerrard

v. Acara Solutions Inc., No. 18CV1041, 2019 WL 2647758, at *14 (W.D.N.Y. June 27,

2019) (Foschio, Mag. J.) (denying as premature defendant’s motion for stay of discovery

pending motion to dismiss, finding that discovery could not commence prior to Rule 26(f)



                                               9
       Case 1:17-cv-00561-WMS Document 46 Filed 11/16/20 Page 10 of 11




conference), Report & Recommendation rejected on other grounds, 2020 WL 3525949

(W.D.N.Y. June 30, 2020) (Sinatra, J.) (granting motion to dismiss), hence warranting a

stay. Discovery therefore is stayed until Defendant’s motion to dismiss is ruled upon.

       Furthermore, as noted by another court, “it would be wasteful for the parties to

engage in extensive discovery prior to a ruling” on a motion to dismiss, Cima v. Wellpoint

Health Networks, Inc., No. 4:05-CV-4127-JPG, 2006 WL 1064054, at *4 (S.D. Ill. Apr. 20,

2006) (Wilkerson, Mag. J.). This Court is not weighing the factors for a Rule 26(c) stay

of discovery due to the pending motion; rather, the premature discovery will not be

responded to until after that motion is decided. Upon ruling on the motion to dismiss, the

scheduling of subsequent proceedings (if necessary) will be established. Ultimately, if

the motion to dismiss is granted, then discovery would not occur. If that motion to dismiss

is denied, however, this Court would refer the case to the Magistrate Judge to issue a

scheduling Order (after the parties conduct a Rule 26(f) conference, see Fed. R. Civ. P.

26(f)(1); W.D.N.Y. Loc. Civ. R. 16(b)(2); see Fed. R. Civ. P. 16(b)), with that Order

including deadlines for conducting discovery (either class certification, see W.D.N.Y. Loc.

Civ. R. 23(c), or the case in general).

                                      IV.   Conclusion

       Defendant’s Motion for a stay of discovery (Docket No. 17) until this Court resolves

the submitted Motion to Dismiss (Docket No. 8) is granted. If the Motion to Dismiss is

denied, this Court intends to address scheduling discovery.




                                               10
         Case 1:17-cv-00561-WMS Document 46 Filed 11/16/20 Page 11 of 11




                                      V.     Orders

         IT HEREBY IS ORDERED, that Defendant’s Motion for a Stay (Docket No. 17) is

GRANTED. Discovery is hereby stayed in this action until this Court resolves Defendant’s

Motion to Dismiss (Docket No. 8).

         SO ORDERED.


Dated:         November 13, 2020
               Buffalo, New York

                                                         s/William M. Skretny
                                                        WILLIAM M. SKRETNY
                                                       United States District Judge




                                              11
